DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because “Break” (Figure 2) should be changed to --Brake--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: The applicant recites “less 3kgf” ([0014]), which should probably be changed to –less than 3kgf--.  
Appropriate correction is required.
Claim Objections
4.	Claim 2 is objected to because of the following informalities: Claim 3 recites “less 3kgf” (Line 2), which should probably be changed to –less than 3kgf--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “an electric booster” twice (Lines 1, 3).  It is unclear how many electric boosters are required.
Claim 1 recites “A brake apparatus using an electric booster, comprising: an electric booster”.  It is unclear if the second electric booster is meant to form part of the brake apparatus or itself.
Claim 1 recites “a pedal stepping force” (Line 4), “a pedal force” (Lines 7, 13) and “pedal stepping force” (Line 9).  It is unclear how many pedals and/or forces are required.
Claim 1 recites “wherein the reaction disk has such stiffness that a pedal force, which is varied according to deformations [in/of] a central portion and an edge portion of the reaction disk by a change in pedal stepping force of the driver who pressurizes the central portion of the reaction disk through the operating rod and a change in electromotive force of the motor which pressurizes the edge portion of the reaction disk through a bolt screw, and a pedal force which is varied according to a change in brake pressure offset each other”.  It is unclear how the “a pedal stepping force of a driver who steps on a brake pedal” of line 4 reconciles with the “pedal stepping force” (Line 9).  As a result, it is also unclear what the requirement for the forces to “offset each other” refers to.
Claim 4 recites the limitation " the regenerative brake cooperation control" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 2020/0262409).
As per claim 1, Takahashi et al discloses a brake apparatus (Title) using an electric booster, comprising: 
an electric booster (Title) connected to a master cylinder (21) and configured to pressure a push rod (51) by pressurizing a reaction disk (50) using an electromotive force of a motor (37) with a pedal stepping force of a driver who steps on a brake pedal (6), and pressurize a piston (23) of the master cylinder through the push rod,
wherein the reaction disk has such stiffness that a pedal force, which is varied according to deformations in a central portion and an edge portion of the reaction disk by a change in pedal stepping force of the driver who pressurizes the central portion of the reaction disk through the operating rod and a change in electromotive force of the motor which pressurizes the edge portion of the reaction disk through a bolt screw (47), and a pedal force which is varied according to a change in brake pressure offset each other (50, Fig. 4; [0081]). 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2020/0262409).
As per claim 2, Takahashi et al discloses the brake apparatus of claim 1.  Takahashi et al discloses a rubber reaction disk ([0065]), but not wherein the reaction disk has such hardness and stiffness that a force of less 3 kgf is required to pressurize the reaction disk when only the central portion is pressurized only by the driver's force and compressed by 1 mm.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber reaction disk of Takahashi et al by forming it from rubber having appropriate elasticity in order to provide an acceptable brake pedal feel, as such a selection would only require routine experimentation (See MPEP 2144.04).
As per claim 3, Takahashi et al discloses the brake apparatus of claim 1.  Takahashi et al discloses a reaction disk (50) but does not disclose wherein the reaction disk has a thickness of at least 10 mm or more.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber reaction disk of Takahashi et al by providing it with a thickness of at least 10mm in order to provide an acceptable brake pedal feel, as such a selection would only require routine experimentation (See MPEP 2144.04).
	As per claim 4, Takahashi et al discloses the brake apparatus of claim 1.  Takahashi et al discloses a rubber reaction disk ([0065]), but not wherein the reaction disk has stiffness that satisfies the following equation:
                
                    
                        
                            C
                        
                        
                            1
                        
                    
                    <
                    
                        
                            
                                
                                    C
                                
                                
                                    5
                                
                            
                        
                        
                            a
                        
                    
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                    ×
                    
                        
                            C
                        
                        
                            4
                        
                    
                    ×
                    
                        
                            C
                        
                        
                            5
                        
                    
                
            
where                 
                    
                        
                            C
                        
                        
                            1
                        
                    
                
             represents the stiffness of the reaction disk,                 
                    
                        
                            C
                        
                        
                            2
                        
                    
                
             represents the reciprocal of (booster reaction ratio                 
                    ×
                     
                
            pedal ratio),                 
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                
            represents the cross-sectional area of the master cylinder,                 
                    
                        
                            C
                        
                        
                            5
                        
                    
                
             represents a change in pressure value depending on a piston displacement difference of 1 mm based on a required amount of liquid, and                 
                    a
                
             represents a pressure change during the regenerative brake cooperation control.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber reaction disk of Takahashi et al by forming it from rubber having appropriate elasticity in order to provide an acceptable brake pedal feel, as such a selection would only require routine experimentation (See MPEP 2144.04).
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,312,348. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Kim (US 11,312,348) discloses all of the limitations of the claims except for minor differences in wording.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571) 270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             
/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657